207 F.3d 379 (7th Cir. 2000)
Rixson Merle Perry,    Plaintiff-Appellant,v.John Sullivan,    Defendant-Appellee.
No. 99-2508
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 7, 2000Decided March 14, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 C 5899--Joan B. Gottschall, Judge.
Before Kanne, Rovner and Evans, Circuit Judges.
Kanne, Circuit Judge.


1
Two years and a month  after a traffic accident that caused the  plaintiff, Rixson Perry, to incur some legal  difficulty, he filed a one-count lawsuit claiming  that a false arrest violated his civil rights.  The statute of limitations for such claims  requires the complaint to be filed within two  years, and the defendant, Police Officer John  Sullivan, eventually moved for dismissal on that  ground. We say "eventually" because the motion to  dismiss did not come until two more years had  passed since the accident. In a show of chutzpah,  Perry argued that Sullivan waited too long to  have Perry's suit thrown out. The district court  held that a statute of limitations defense  asserted in the defendant's first answer to the  complaint has not been waived even though  significant time has elapsed since the filing of  the complaint. We agree and affirm the district  court's dismissal of Perry's claim.

I.  History

2
The animosity between Perry and the Village of  Arlington Heights, for whom Sullivan worked,  stretches back to 1992 when the village towed  Perry's 1975 Ford LTD from a private parking lot.  The village believed Perry's vintage automobile  to be abandoned and towed it pursuant to a  municipal ordinance. Perry took umbrage at such  treatment of his beloved LTD and sued the  village, claiming that the removal of the  properly licensed and legally parked car without  prior notice to its owner deprived him of his  Fourteenth Amendment right to due process. The  district court agreed and struck down the  ordinance as unconstitutional. Perry v. Village  of Arlington Heights, 905 F. Supp. 465 (N.D. Ill.  1995).1


3
On August 7, 1994, as his case progressed  toward summary judgment, Perry was involved in a  traffic accident in Arlington Heights. Sullivan  arrived at the scene. What transpired between  Sullivan and Perry is a matter of strong  disagreement, but in the end, Sullivan issued  Perry a ticket and required him to drive himself  to the police station and post bond. Perry spent  about an hour at the station dealing with the  paperwork. Whether that hour constituted an  arrest, as Perry contended, and whether animosity  toward Perry over the pending lawsuit motivated  Officer Sullivan, we need not address. It is  sufficient for purposes of this appeal that all  parties agree on the date of the "arrest," which  they do. Perry, who is no stranger to  jurisdictional standing problems, see footnote 1  supra, alleged that Sullivan threatened him at  the accident scene by saying, "Every cop in this  town is out to get you. If you want to stay  healthy, in one piece and out of jail, either  drop your lawsuit against us or stay out of  Arlington Heights."


4
On September 13, 1996, Perry filed a one-count  complaint against Sullivan, alleging false  arrest. Without causing the complaint to be  served, Perry filed a three-count complaint on  September 18, 1996, naming Sullivan and Arlington  Heights as defendants. The amended complaint,  filed pursuant to 42 U.S.C. sec. 1983, alleged  that Sullivan and the village deprived Perry of  various civil liberties by falsely arresting and  prosecuting him. Sullivan and the village moved  to dismiss the amended complaint for failure to  state a claim under Rule 12(b)(6) of the Federal  Rules of Civil Procedure, and District Judge Joan  Gottschall granted the motion without prejudice.


5
Perry then filed a second amended complaint,  alleging two counts of constitutional violations.  First, Perry alleged that Sullivan denied him due  process by falsely certifying the information in  the traffic ticket. Second, he alleged that  Sullivan's threat denied him the right to seek  redress in the federal courts. Judge Gottschall  ordered Sullivan to respond to the claims that  Perry was denied due process by being cited  without probable cause and deterred from  accessing the federal courts.


6
Sullivan responded with a motion to dismiss,  arguing that the second amended complaint failed  to state a claim because the Fourteenth Amendment  does not require a full investigation prior to an  arrest or issuance of a ticket. Judge Gottschall  ordered briefing on the motion, at which point  Perry first alleged that Sullivan violated his  right to travel and associate freely. Following  briefing, Judge Gottschall dismissed all of the  claims except for the false arrest and  imprisonment action.


7
On September 22, 1998, Perry filed a third  amended complaint, stating many of the same facts  and allegations involving false arrest and false  imprisonment. In response, Sullivan moved to  dismiss on the ground that the false arrest and  imprisonment claims filed in September 1996 were  barred by a two-year statute of limitations  running from the August 1994 incident. Perry  admitted that the limit had run on his claims  before they were filed but argued that Sullivan  waived that defense by not asserting it in  response to the first three versions of the  complaint.


8
On May 12, 1999, Judge Gottschall ruled that  the statute of limitations defense had not been  waived because Sullivan had never been required  to file an answer to the first three complaints.  In a novel twist, Perry appealed to the equitable  powers of the court that he had been prejudiced  by Sullivan's failure to pursue quickly a defense  that would have unquestionably resulted in  victory for Sullivan. Judge Gottschall rejected  this argument as well.

II.  Analysis

9
On appeal, Perry raises the straightforward  question of whether a defendant waives a statute  of limitations defense by failing to raise it  before the defendant files the answer. The  statute of limitations on a sec. 1983 complaint  begins to run on the date of the arrest, rather  than the date of the subsequent state court  adjudication. See Kelley v. Myler, 149 F.3d 641,645 (7th Cir. 1998). Perry's time to file,  pursuant to the Illinois statutory limit on  personal injury claims, expired on August 7,  1996, a month before he filed suit. Perry admits  that he missed the deadline, and Sullivan moved  to dismiss on the limitations defense on October  8, 1998. The district court held that "[s]ince  defendant has raised its limitations defense  before even filing a responsive pleading, the  court declines to find that it has been waived."  We review de novo a district court's decision to  dismiss a claim on a statute of limitations  defense, accepting as true all of plaintiff's  factual allegations and the reasonable inferences  drawn from them. See Kauthar SDN BHD v.  Sternberg, 149 F.3d 659, 669 (7th Cir. 1998).


10
Rule 12(b) of the Federal Rules of Civil  Procedure requires that "[e]very defense . . .  shall be asserted in the responsive pleading."  Fed. R. Civ. P. 12(b). The rule makes an  exception for certain enumerated defenses which  may "at the option of the pleader be made by  motion [before pleading]." Id. The rule makes it  clear that defenses must be asserted in the  response to the complaint, but that certain  defenses may be asserted even earlier. In  addition, Rule 8 specifically requires statute of  limitations defenses to be stated in the  defendant's responsive pleading, but does not  impose a separate time limit on when that  affirmative defense must be raised if the  responsive pleading comes months or years after  the filing of the complaint. Fed. R. Civ. P.  8(b)-(c). Finally, Rule 7 distinguishes between  "pleadings," which include "an answer," and  "motions and other papers." Fed. R. Civ. P. 7.  This distinction clarifies that the use of the  word "pleading" in Rule 8 includes the answer,  but not other motions.


11
Case law holding that limitations and other  affirmative defenses must be filed with the  defendant's response are legion. See, e.g.,  Johnson v. Sullivan, 922 F.2d 346, 355 (7th Cir.  1990) (holding that party "must raise this 60-day  statute of limitations in a responsive pleading  as an affirmative defense or it will be  considered waived."); Pinto Trucking Serv., Inc.  v. Motor Dispatch, Inc., 649 F.2d 530, 534 (7th  Cir. 1981) ("The Federal Rules of Civil Procedure  require a defendant to plead all his affirmative  defenses in the answer to the complaint."); Roe  v. Sears, Roebuck & Co., 132 F.2d 829, 832 (7th  Cir. 1943); Serrano v. Torres, 764 F.2d 47, 49  (1st. Cir. 1985). The First Circuit stated the  principle applicable to Perry's situation  succinctly:


12
Rule 8(c) requires a party to affirmatively raise  the statute of limitations defense in a  responsive pleading. Here defendants never filed  an answer to the amended complaint, preferring to  file a motion to dismiss under Rule 12(b)(6) of  the Federal Rules, and therefore did not have the  opportunity to raise their affirmative defenses  under Rule 8(c). There is, moreover, no  requirement under Rule 12 to affirmatively raise  the statute of limitations defense by motion.


13
Serrano, 764 F.2d at 49 (citation omitted).  Likewise in Buckley v. Fitzsimmons, 20 F.3d 789,  793 (7th Cir. 1994), we held that an affirmative  defense pleaded in the first response, five years  after the complaint, had not been waived.


14
Citing for support Venters v. City of Delphi,  123 F.3d 956 (7th Cir. 1997), Perry contends that  "the statute of limitations is an affirmative  defense which is waived if not pled." Perry  mischaracterizes that case. Venters, in accord  with the rules and cases cited above, states that  Rule 8(c) "requires a defendant to plead a  statute of limitations defense and any other  affirmative defense in his answer to the  complaint." Id. at 967. Thus, that case does not  hold that a defendant waives a defense by failing  to plead it before filing the response.


15
Motions under Rule 12(b) serve to clarify a  plaintiff's complaint by forcing the defendant,  under penalty of dismissal, to state in plain and  concise terms a claim under which relief could be  granted. Fed. R. Civ. P. 12. Allowing the  defendant to file these motions before the answer  helps the defendant to understand the complaint  clearly before filing a response. Requiring the  defendant to plead all affirmative defenses  before the complaint has been clarified would  defeat the purpose of the pleading rules. No  cases hold that this is the rule.


16
Perry had more than two years to work on  drafting a coherent and facially valid complaint.  Until he did so, Sullivan was not required to  answer. Therefore, we hold that Sullivan did not  waive his statute of limitations defense by  waiting to file it until after the 12(b)(6)  motions had run their course. As Judge Gottschall  rightly indicated, Perry's claim that he has been  prejudiced because Sullivan did not have Perry's  case dismissed more quickly is frivolous. Even if  this argument made sense, Perry cited no  authority for this proposition and devoted less  than one sentence in the brief to it. Therefore,  it is deemed waived. See United States v.  Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991).


17
Finally, Perry contends that the threat  allegedly made to him by Sullivan constitutes a  continuing harm because it infringed his right to  travel and associate. As a continuing harm, it is  not subject to the statute of limitations  defenses, he argues. Arguments raised for the  first time on appeal are routinely deemed waived.  See, e.g., Hoeller v. Eaton Corp., 149 F.3d 621,  625 (7th Cir. 1998). Perry attempts to evade this  rule by arguing that in Rule 12(b)(6) scenarios,  plaintiffs are allowed to argue new facts and  theories on appeal so long as they are consistent  with the complaint. See Dawson v. General Motors  Corp., 977 F.2d 369, 372 (7th Cir. 1992).  However, Perry's complaint was dismissed as time  barred, not for failure to state a claim, and he  does not benefit from the liberal pleading rules  allowed under Rule 12. Allowing him to  recharacterize his complaint as a continuing harm  would not alter the fact that he knew of his  alleged injury in August 1994 and should have  filed his complaint by August 1996.

III.  Conclusion

18
Because Perry failed to file his complaint  within two years, it was barred by the statute of  limitations, a defense that Sullivan did not  waive by waiting to assert until he filed his  response. The decision of the district court is


19
Affirmed.



Notes:


1
 Flush with the taste of victory, the litigious  Perry filed another suit challenging the Illinois  state vehicle abandonment statute, but saw his  winning streak cut short by his total lack of  standing. See Perry v. Village of Arlington  Heights, 977 F. Supp. 896 (N.D. Ill. 1997).  Undeterred by the bitter taste of defeat, Perry  filed an amended complaint in an attempt to  establish standing, but this too was dismissed  for lack of standing. See Perry v. Village of  Arlington Heights, 180 F.R.D. 334 (N.D. Ill.  1998). We affirmed the dismissals at 186 F.3d 826  (7th Cir. 1999). Cf. Perry v. Pogemiller, 16 F.3d 138 (7th Cir. 1993) (imposing sanctions on Rixson  Perry for frivolous appeal).